Citation Nr: 1038896	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  04-23 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for corns and calluses of the bilateral feet.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The appellant served on active duty from June 1974 to October 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the benefits sought on appeal.  

Procedural History

In June 2003, the RO [implementing the May 2003 Board 
determination] granted the appellant's claim of entitlement to 
service connection for corns and calluses of the feet, assigning 
a 10 percent disability rating, effective March 30, 2000.  The 
appellant filed a Notice of Disagreement (NOD) with this 
assignment as well as with the effective date in June 2003.  An 
April 2004 rating action increased the appellant's disability 
rating for his corms and calluses from 10 percent to 30 percent 
disabling, effective March 30, 2000.  Thereafter, a Statement of 
the Case (SOC) was issued in April 2004 and the appellant timely 
perfect his appeal in May 2004.

In February 2004, the RO denied the appellant's claim of 
entitlement to service connection for PTSD.  The appellant 
submitted a NOD with this determination in May 2004 and a SOC was 
issued in December 2004.  The appellant timely perfected his 
appeal in January 2005.

In September 2007, the Board: denied the claim of entitlement to 
an increased disability rating in excess of 30 percent for corns 
and calluses of the feet; denied the claim of entitlement to an 
effective date prior to March 30, 2000, for the grant of service 
connection for corns and calluses of the feet; and denied the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

The appellant subsequently submitted a Notice of Appeal to the 
United States Court of Appeals for Veterans Claims (the Court), 
indicating his disagreement with the denial of his claims of 
entitlement to an increased disability rating for corns and 
calluses of the feet and entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  The Court issued 
a February 2009 Order vacating, in part, the September 2007 Board 
decision and remanding the appeal for readjudication consistent 
with the parties' Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claims, 
consistent with the February 2009 JMR.

Acquired Psychiatric Disorder

Pursuant to the February 2009 JMR, the Board finds that the 
appellant has constructively raised the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include depression and PTSD, as secondary to his service-
connected corns and calluses of the bilateral feet.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis 
for disability that is proximately due to, or the result of, a 
service connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2009).  The Court has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service connected condition."  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case. 

Here, it is clear that the appellant has a current diagnosis of 
depression and is also service-connected for corns and calluses 
of the feet.  The only remaining question is that of medical 
nexus.  As the Court explained in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on to 
say that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175.  Thus, the appellant's 
claim must be remanded for another VA examination to determine 
the nature and etiology of his claimed acquired psychiatric 
disorder.

Corns and Calluses of the Feet

The Board notes that the appellant last underwent a VA feet 
examination in July 2005.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the appellant.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record does 
not reflect the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  As the Court 
has vacated the September 2007 Board decision, a new VA 
examination is required to determine the current state of the 
appellant's feet.

Additional Evidence

Furthermore, the Board notes that the appellant's private 
attorney has submitted substantial additional evidence following 
the issuance of the February 2009 JMR.  In correspondence dated 
in September 2010, the appellant's private attorney specifically 
requested that the appellant's claims file be returned to the 
agency of original jurisdiction (AOJ) for initial review.  
Accordingly, the Board must remand the claims.  See 38 C.F.R. § 
20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to provide the 
appellant with a new notice letter of VA's 
duties to notify and assist him, compliant 
with current caselaw.  This notice letter 
should also request the appellant state 
whether he has received any additional 
treatment for his claimed disabilities 
from private or VA medical facilities 
since March 2007.  If so, the RO is 
requested to obtain the appropriate 
waivers and obtain any outstanding private 
or VA treatment records.  Any 
correspondence received in association 
with these requests should be memorialized 
in the appellant's claims file.

2.  Thereafter, the appellant should be 
scheduled for a new VA feet examination 
with an appropriate expert.  The VA 
examiner should thoroughly review the 
appellant's VA claims file in conjunction 
with a complete copy of this REMAND, and 
note this has been accomplished in the 
examination report.  The VA examiner is 
requested to thoroughly explain the 
current state of the appellant's corns and 
calluses.

3.  The appellant should also be scheduled 
for a VA psychiatric examination with an 
appropriate expert to determine the nature 
and etiology of any diagnosed psychiatric 
disorder, to include depression and PTSD.  
The VA examiner should thoroughly review 
the appellant's VA claims file in 
conjunction with a complete copy of this 
REMAND, and note this has been 
accomplished in the examination report.  
The VA examiner should specifically 
address the following:

(a)  State any psychiatric diagnoses 
demonstrated by the appellant.


(b)  If the appellant has a current 
psychiatric diagnosis, state whether it is 
at least as likely as not that such 
diagnosed condition is the result of (a) a 
disease or injury in service, (b) caused 
by the appellant's service-connected corns 
and calluses of the feet and (c) 
aggravated beyond the natural progression 
of the disorder by the service-connected 
corns and calluses of the feet.

4.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the VA 
examination reports to ensure that they 
are responsive to and in compliance with 
the directives of this remand and if not, 
the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If the claims remain denied, a 
Supplemental SOC should be provided to the 
appellant and his attorney.  After they 
have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).

